Citation Nr: 1432279	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from November 1941 to September 1945.  He died in August 2010, and the appellant is his widow.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was service-connected for multifactorial pulmonary disease and kidney disease with partial nephrectomy. 

2.  The Certificate of Death lists the immediate cause of the Veteran's death as pneumonia and renal failure, and bleeding disorder as a significant cause of death.   

3.  The evidence does not show that a disease or injury of service origin, including the Veteran's service-connected disabilities, caused or contributed substantially or materially to his death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

In correspondence dated in December 2010, prior to the January 2011 rating decision, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate her claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The appellant was instructed to submit any evidence in her possession that pertained to her claim.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) held that adequate notice must also include informing the claimant of degree of disability and effective date.  As this decision is denying the appellant's claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot. 

Also, certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).   These requirements were met in the December 2010 letter. 

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  Additionally, two VA medical opinions have been obtained in this case.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, cited to medical principles, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); Barr, 21 Vet. App. at 312.  Neither the appellant nor her representative has contended otherwise.  

Furthermore, the appellant has declined to present testimony before the Board.  Therefore, the duties to notify and assist have been met. 

Analysis 

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.312(a).  The law provides that service connection will be granted for a disease or disability if it is shown that the veteran suffered from such disease or disability and that it resulted from an injury suffered or disease contracted in line of duty, or from aggravation in line of duty of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The Veteran died in August 2010 and his death certificate lists the immediate cause of death as pneumonia and renal failure, and bleeding disorder as a significant cause of death.  At the time of his death, he was service-connected for multifactorial pulmonary disease and kidney disease with partial nephrectomy.   Therefore, the Board's analysis will focus on whether his service-connected pulmonary and/or kidney disorders either caused or contributed substantially or materially to cause death.  

In this regard, there are two VA medical opinions addressing the issue.  A VA examiner rendered an examination report in December 2010 in conjunction with review of the claims folder.  The VA examiner observed that prior to his death the Veteran's cancer was in remission, and that in addition to his service-connected disabilities, he also had long term diabetes mellitus.  She outlined the Veteran's relevant timeline for his disabilities.  She also cited to reports on asbestos exposure and cancer, and found that a study concluded that it was unlikely that asbestos exposure was responsible for a significant increase in kidney cancer risk but high asbestos exposure might lead to a small increase in risk. The examiner stated that while the Veteran had renal cell carcinoma, it was treated surgically without recurrence and his renal failure pre-dated his kidney tumor and continued to progress despite surgical removal of the renal cell carcinoma.  She added that the Veteran's long term renal disease was at least as likely as not caused by or the result of his non-service connected diabetes mellitus and hypertension.  Also, the examiner found there was x-ray and pulmonary function test evidence of pulmonary asbestosis but asbestos fibers are too small to be seen by the eye or on x-ray.  Citing to medical literature, she found that even if asbestos contributed to the Veteran's kidney cancer, which there was no way to determine, the Veteran's pre-existing chronic kidney disease before the tumor was discovered and kidney disease continued to progress after the tumor was removed, and the Veteran's kidney cancer was in remission.  She also noted that noted that the Veteran died from pneumonia due to renal failure and a bleeding disorder.  She concluded that there was nothing to show that the bleeding disorder was a causal factor in his death and she referenced the death certificate showing the immediate cause of death was pneumonia and the underlying cause of death was renal failure.  

In November 2012, the December 2010 VA examiner provided another opinion.  Upon review of the claims folders, she noted that the Veteran had two different kinds of kidney disease, the first was chronic kidney disease secondary to diabetes and hypertension which was not service-connected and was the underlying cause of his death.  She cited to the Veteran's treatment records which showed the various manifestations of his disability.  The second type of kidney disease was renal cell carcinoma which was ultimately treated surgically and did not recur or cause further problems during his lifetime.  She pointed out, however, that the first type of kidney disease continued to progress, which was noted by Dr. A who found that it had evolved from stage III chronic kidney disease to stage IV chronic kidney disease.  Dr. A opined that chronic kidney disease was secondary to diabetes mellitus and hypertension.  The examiner noted that the Veteran's kidney function continued to worsen, he declined kidney dialysis in July 2010, and he died in August 2010 secondary to acute pneumonia and chronic renal failure.  She added that acute pneumonia was a common immediate cause of death in those already in a weakened and debilitated state from chronic disease and not necessarily indicative of other lung pathology or disease.  

Therefore, she opined that it was not at least as likely as not that the Veteran's service-connected kidney disease contributed to his death.  In reaching this conclusion, she reiterated that the Veteran's service-connected renal cell carcinoma was definitely treated with surgical removal of the tumor in June 200, did not recur, and did not contribute to his death from his other kidney disease.  Additionally, the examiner concluded that it was not at least as likely as not that the Veteran's service-connected pulmonary disease and/or kidney disease substantially or materially caused the Veteran's death, or that they combined to cause death, or aided or lent assistance to the production of death.  She found that his renal failure predated his service-connected kidney tumor and continued to progress despite removal of the kidney tumor, and his debilitated state was due to the renal complications of his diabetes mellitus and hypertension.    

There is also a December 2011 letter from D.G.H., M.D. who discussed the various risk levels of mesothelioma, lung cancer, gastrointestinal cancer, colorectal cancer, throat cancer, kidney cancer, esophagus cancer, and gallbladder cancer from asbestos.  Dr. H also noted that the Veteran's June 2008 pathology report showed renal cell carcinoma, papillary type.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

Other than the Veteran's service-connected multifactorial pulmonary disease and kidney disease with partial nephrectomy, the appellant has not alleged, nor is there any evidence that any other event disease or injury of service origin played a part in the Veteran's demise.  In this case, as to the issue of whether the Veteran's death was related to his service-connected disabilities, the Board finds that the VA examination reports are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, and cite to medical principles and literature.  The reports are extremely detailed and provide a thorough discussion of the issue.  Significantly there is no contrary medical evidence.  While Dr. H submitted a letter, no medical nexus opinion was provided.  The appellant has submitted no competent medical evidence contrary to the examination findings cited above.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so. See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

In adjudicating this claim, the Board must assess the appellant's competence and credibility with respect to her statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69   (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a) (2) (noting that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran's cause of death was related to his service-connected disabilities.  The Board finds that the appellant is not competent to opine that the Veteran's cause of death was related to his service-connected kidney and renal disabilities.  Such a determination requires medical expertise which she has not demonstrated to possess.  Thus, the appellant's lay statements regarding the etiology of his cause of death are deemed not competent.  Moreover, the most probative evidence of record as to the cause and contributing causes of death is the VA examination reports, rendered by a medical profession .

The appellant has submitted a medical abstract regarding the lung function and asbestos-exposed workers.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the information provided in the article is generic and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the VA examiner, who personally and thoroughly reviewed the Veteran's medical records, and cited to  relevant medical principles with attention to the specifics of the Veteran's case.

In short, the Board finds that the most probative evidence of record is the negative VA medical opinions.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


